DETAILED ACTION
This Office Action is in response to the application filed on 24 September 2020.
Claims 1-10 and 12-21 are presented for examination.
Claims 10 and 21 are amended.
Claims 11 and 22-25 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multiple Access Technologies in A New Radio System.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10, 12, 16, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (WO 2018/028434 A1), hereinafter Li, where English Language of the convenient translation of (US 2021/0259020 A1), per MPEP 901.05).

Regarding Claim 1, Li discloses an electronic apparatus for wireless communications (see Figure 4 and page 3, paragraph 87, lines 1-2 and page 9, paragraph 246; an electronic apparatus/(transmitting end) for wireless communications/has data to be transmitted), comprising: 
processing circuitry (see Figure 4 and page 9, paragraph 246; processing circuitry/determination module 31), configured to: 
determine a signature to be used for user equipment where the electronic apparatus is located among a multiple access signature pool (see page 4, paragraph 106 and paragraph 124 and page 5, paragraph 126; determine a signature/(resource that includes one or more interleaving units or one or more clusters) to be used for user equipment/UE where the electronic apparatus/UE is located/location among a multiple access signature pool/other UE in the same cell), wherein, the multiple access signature pool is divided into a plurality of sub signature pools based on communication system 
transmit (see page 3, paragraph 87, lines 6-7 and page 9, paragraph 256; transmit/transmitted), based on the determined signature (see page 4, paragraph 106 and paragraph 124 and page 5, paragraph 126 and page 9, paragraph 256; based on the determined signature/resource), using multiple access time frequency resources (see page 9, paragraph 256; using multiple access time frequency resources/resources), which are shared by a group of user equipment comprising the user equipment (see page 9, paragraph 256; which are shared/(same cell) by a group of user equipment/(UE and other UE) comprising the user equipment/UE).
Regarding Claim 6, Li discloses the electronic apparatus, wherein, the processing circuitry (see Figure 4 and page 9, paragraph 246; wherein, the processing circuitry/determination module 31) is configured to determine in the sub signature pool (see page 4, paragraphs 123-124 and page 5, paragraph 150; is configured to determine/negotiate in the sub signature pool/subgroup), based on an identifier of the user equipment (see page 4, paragraph 123; based on an identifier/CB-RNIT of the user equipment/UE), the signature to be used for the user equipment (see page 4, paragraph 123; the signature/resource to be used for the user equipment/UE).
Regarding Claim 7, LI discloses the electronic apparatus, wherein, the signature to be used for the user equipment is determined by a base station (see page 4, paragraph 89 and 94; wherein, the signature/resource to be used for the user equipment/UE is determined/configured by a base station/base station), and the processing circuitry (see Figure 4 and page 9, paragraph 246; and the processing circuitry/determination module 31) is configured to determine the signature based on one of the following signaling from the base station: 
radio resource control signaling, (see page 4, paragraph 89 and 94; is configured to determine/configured the signature/resource based on one of the following signaling/RRC from the base station: radio resource control signaling/radio resource control message).
Regarding Claim 8, Li discloses the electronic apparatus, wherein, the processing circuitry (see Figure 4 and page 9, paragraph 246; wherein, the processing circuitry/determination module 31) is configured to select a back-off number in a case that the signature determined for the user equipment is the same as a signature determined for another user equipment (see page 4, paragraphs 108-109; is configured to select a back-off/backoff number in a case that the signature/resource determined for the user equipment/UE is the same/same as a signature determined for another user equipment/other UE).
Regarding Claim 10, Li discloses the electronic apparatus, wherein, the processing circuitry (see Figure 4 and page 9, paragraph 246; processing circuitry/determination module 31) is further configured to acquire information of multiple access time frequency resources shared by the group of user equipment via radio resource control signaling (see paragraphs 88-89; is further configured to acquire information/(data transmission) of multiple access time frequency resources/(pre-divided resource contention access-based resources) shared by the group of user equipment/(UE and other UE) via radio resource control signaling/RRC).
Regarding Claim 12, Li discloses an electronic apparatus for wireless communications (see Figure 4 and page 9, paragraph 246; an electronic apparatus/apparatus for wireless communications/data transmission), comprising: 
processing circuitry (see Figure 4 and page 9, paragraph 247; processing circuitry/determination module 31), configured to: 
divide (see page 8, paragraphs 228-233; divided/divided), based on communication system numerology (see page 8, paragraphs 228-233; based on communication system numerology/non-orthogonal mode access (NOMA)), a multiple access signature pool into a plurality of sub signature pools (see page 8, paragraphs 228-233; a multiple access signature pool/(UEs in the same cell) into a plurality of sub signature pools/(n subgroups); and 4Docket No. 15023US01 Preliminary Amendment 
determine, among a sub signature pool corresponding to communication system numerology for user equipment (see page 8, paragraphs 228-233; among a sub signature pool/(n subgroups) corresponding to communication system numerology/(non-orthogonal mode access (NOMA)) for user equipment/UE), a signature to be used for the user equipment (see page 4, paragraph 106 and paragraph 124 and page 5, paragraph 126; a signature/(resource that includes one or more interleaving units or one or more clusters) to be used for user equipment/UE), wherein the user equipment transmits (see page 3, paragraph 87, lines 6-7 and page 9, paragraph 256; wherein the user equipment/UE transmits/transmitted), based on the determined signature (see page 4, paragraph 106 and paragraph 124 and page 5, paragraph 126 and page 9, paragraph 256; based on the determined signature/resource), using multiple access time frequency resources (see page 9, paragraph 256; using multiple access time frequency resources/resources), which are shared by a group of user equipment comprising the user equipment (see page 9, paragraph 256; which are shared/(same cell) by a group of user equipment/(UE and other UE) comprising the user equipment/UE).
Regarding Claim 16, Li discloses the electronic apparatus, wherein, the processing circuitry (see Figure 4 and page 9, paragraph 246; wherein, the processing circuitry/determination module 31) is configured to determine in the sub signature pool (see page 4, paragraphs 123-124 and page 5, paragraph 150; is configured to determine/negotiate in the sub signature pool/subgroup), based on an identifier of the user equipment (see page 4, paragraph 123; based on an identifier/CB-RNIT of the user equipment/UE), the signature to be used for the user equipment (see page 4, paragraph 123; the signature/resource to be used for the user equipment/UE).
Regarding Claim 18, Li discloses the electronic apparatus, wherein, the processing circuitry (see Figure 4 and page 9, paragraph 246; and the processing circuitry/determination module 31) is further configured to notify the user equipment of information of the 5Docket No. 15023US01Preliminary Amendmentdetermined signature via one of the following signaling: 
radio resource control signaling, (see page 4, paragraph 89 and 94; is further configured to notify/notifies the user equipment/UE of information of the 5Docket No. 15023US01Preliminary Amendmentdetermined/configured signature/resource via one of the following signaling/radio resource control message).
Regarding Claim 21, Li discloses wherein, the processing circuitry is further configured to provide the group of user equipment with information of multiple access time frequency resources shared by the group of user equipment via radio resource control signaling (see paragraphs 88-89; is further configured to provide the group of user equipment/(UE and other UE) with information/(data transmission) of multiple access time frequency resources/(pre-divided resource contention access-based resources) shared by the group of user equipment/(UE and other UE) via radio resource control signaling/RRC message).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sartori et al (US 2016/0353476 A1), hereinafter Sartori.

Regarding Claim 2, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the communication system numerology comprises one or more of the following: sub-carrier spacing, a length of an orthogonal frequency division multiplexing symbol, a length of a cyclic prefix, a length of a modulation sequence, and a length of an interleaver”.
However, Sartori discloses the electronic apparatus, wherein, the communication system numerology comprises one or more of the following: 
sub-carrier spacing (see Figure 3 and page 3, paragraph 29; herein, the communication system numerology/numerology comprises one or more of the following: sub-carrier spacing/sub-carrier spacing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the communication system numerology comprises one or more of the following: sub-carrier spacing, a length of an orthogonal frequency division multiplexing symbol, a length of a cyclic prefix, a length of a modulation sequence, and a length of an interleaver” as taught by Sartori in the system of Li to manage the allocation of resources in a network (see page 1, paragraph 3, lines 1-2 of Sartori).
Regarding Claim 13, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the communication system numerology comprises one or more of the following: sub-carrier spacing, a length of an orthogonal frequency division multiplexing symbol, a length of a cyclic prefix, a length of a modulation sequence, and a length of an interleaver”.
However, Sartori discloses the electronic apparatus, wherein, the communication system numerology comprises one or more of the following: 
sub-carrier spacing (see Figure 3 and page 3, paragraph 29; herein, the communication system numerology/numerology comprises one or more of the following: sub-carrier spacing/sub-carrier spacing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the communication system numerology comprises one or more of the following: sub-carrier spacing, a length of an orthogonal frequency division multiplexing symbol, a length of a cyclic prefix, a length of a modulation sequence, and a length of an interleaver” as taught by Sartori in the system of Li to manage the allocation of resources in a network (see page 1, paragraph 3, lines 1-2 of Sartori).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang et al (US 2016/0353476 A1), hereinafter Zhang.

Regarding Claim 3, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the number of the divided sub signature pools is the number of categories of sub-carrier spacing supported by a communication system”.
However, Zhang discloses the electronic apparatus, wherein, the number of the divided sub signature pools is the number of categories of sub-carrier spacing supported by a communication system (see Figure 5 and paragraph 112; Subcarrier spacing determined as 7.5 kHz, 15 kHz and 60 kHz).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the number of the divided sub signature pools is the number of categories of sub-carrier spacing supported by a communication system” as taught by Zhang in the system of Li so low cost devices employing Machine-Type Communications (MTC) or Device to Device (D2D) communications may use narrower frequency bandwidth to enhance coverage and save energy (see page 1, paragraph 4, lines 9-12 of Zhang).
Regarding Claim 14, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the number of the divided sub signature pools is the number of categories of sub-carrier spacing supported by a communication system”.
However, Zhang discloses the electronic apparatus, wherein, the number of the divided sub signature pools is the number of categories of sub-carrier spacing supported by a communication system (see Figure 5 and paragraph 112; Subcarrier spacing determined as 7.5 kHz, 15 kHz and 60 kHz).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the number of the divided sub signature pools is the number of categories of sub-carrier spacing supported by a communication system” as taught by Zhang in the system of Li so low cost devices employing Machine-Type Communications (MTC) or Device to Device (D2D) communications may use narrower frequency bandwidth to enhance coverage and save energy (see page 1, paragraph 4, lines 9-12 of Zhang).



Claims 4-5, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Haghighat et al (WO 2019/195241 A1), hereinafter Haghighat.

Regarding Claim 4, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the processing circuitry is configured to randomly determine the signature to be used for the user equipment in the sub signature pool”.
However, Haghighat discloses the electronic apparatus, wherein, the processing circuitry (see Figure 1B and page 7, paragraph 43; the processing circuitry/processor 118) is configured to randomly determine the signature to be used for the user equipment in the sub signature pool (see page 22, paragraphs 106-107; is configured to randomly/randomly determine/select the signature/signature to be used for the user equipment/WTRU in the sub signature pool/MA signature subset).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the processing circuitry is configured to randomly determine the signature to be used for the user equipment in the sub signature pool” as taught by Haghighat in the system of Li to combat the interference between non-orthogonal transmissions to improve the performance and/or to erase the burden of advanced receivers (see page 16, paragraph 84, lines of 3-6 of Haghighat).
Regarding Claim 5, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the processing circuitry is further configured to notify a base station of information of the determined signature to be used for the user equipment via a physical uplink control channel”.
However, Haghighat discloses the electronic apparatus, wherein, the processing circuitry (see Figure 1B and page 7, paragraph 43; the processing circuitry/processor 118) is further configured to notify a base station of information of the determined signature to be used for the user equipment via a physical uplink control channel (see page 22, paragraphs 132; is further configured to notify/indication a base station/gNB of information/(NOMA-related indication) of the determined/determine signature/(multiple access signature (MAS)) to be used for the user equipment/WTRU via a physical uplink control channel/PUCCH).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the processing circuitry is further configured to notify a base station of information of the determined signature to be used for the user equipment via a physical uplink control channel” as taught by Haghighat in the system of Li to combat the interference between non-orthogonal transmissions to improve the performance and/or to erase the burden of advanced receivers (see page 16, paragraph 84, lines of 3-6 of Haghighat).
Regarding Claim 17, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the processing circuitry is configured to determine, in the sub signature pool corresponding to the communication system numerology for the user equipment, the signature to be used for the user equipment randomly”.
However, Haghighat discloses the electronic apparatus, wherein, the processing circuitry (see Figure 1B and page 7, paragraph 43; the processing circuitry/processor 118) is configured to determine (see page 22, paragraphs 106-107; is configured to determine/select), in the sub signature pool corresponding to the communication system numerology for the user equipment (see page 22, paragraphs 106-107; in the sub signature pool/(MA signature subset) corresponding to the communication system numerology/NOMA for the user equipment/WTRU), the signature to be used for the user equipment randomly (see page 22, paragraphs 106-107; the signature/signature to be used for the user equipment/WTRU randomly/randomly).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the processing circuitry is configured to randomly determine the signature to be used for the user equipment in the sub signature pool” as taught by Haghighat in the system of Li to combat the interference between non-orthogonal transmissions to improve the performance and/or to erase the burden of advanced receivers (see page 16, paragraph 84, lines of 3-6 of Haghighat).
Regarding Claim 19, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the processing circuitry (see Figure 1B and page 7, paragraph 43; the processing circuitry/processor 118) is further configured to decode data from the user equipment using the signature, or encode data to be transmitted to the user equipment using the signature”.
However, Haghighat discloses the electronic apparatus, wherein, the processing circuitry is further configured to decode data from the user equipment using the signature (see page 24, paragraph 124 and page 25, paragraph 127; is further configured to decode/decoding data/(MAS indices) from the user equipment/WTRU using the signature/multiple access signature (MAS)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the processing circuitry (see Figure 1B and page 7, paragraph 43; the processing circuitry/processor 118) is further configured to decode data from the user equipment using the signature, or encode data to be transmitted to the user equipment using the signature” as taught by Haghighat in the system of Li to combat the interference between non-orthogonal transmissions to improve the performance and/or to erase the burden of advanced receivers (see page 16, paragraph 84, lines of 3-6 of Haghighat).

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Qian et al (WO 2017/209570 A1), hereinafter Qian.

Regarding Claim 9, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the processing circuitry is configured to, in the case that the signature determined for the user equipment is the same as a signature determined for another user equipment in the group so that a conflict occurs, acquire from a base station information of dedicated time frequency resources allocated by the base station for the user equipment which are different from the multiple access time frequency resources”.
However, Qian discloses the electronic apparatus, wherein, the processing circuitry is configured to, in the case that the signature determined for the user equipment is the same as a signature determined for another user equipment in the group so that a conflict occurs (see Figure 2, steps 202-203 and page 16, paragraphs 157-158 and 159; in the case that the signature/(multiple access signature) determined for the user equipment/UE is the same as a signature/(multiple access signature) determined for another user equipment/UEs in the group so that a conflict/conflict occurs), acquire from a base station information of dedicated time frequency resources allocated by the base station for the user equipment which are different from the multiple access time frequency resources (see pages 16-17, paragraph 164; acquire from a base station/(base station) information of dedicated time frequency resources/(suitable access resource (including a time-frequency resource and a multiple access signature)) allocated/allocates by the base station/(base station) for the user equipment/UE which are different from the multiple access time frequency resources/includes only time-frequency resources).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the processing circuitry is configured to, in the case that the signature determined for the user equipment is the same as a signature determined for another user equipment in the group so that a conflict occurs, acquire from a base station information of dedicated time frequency resources allocated by the base station for the user equipment which are different from the multiple access time frequency resources” as taught by Qian in the system of Li to efficiently reduce the number of signaling overheads caused due to information interactions between the base station and the UE so as to improve system operation efficiency (see page 15, paragraph 152 of Qian).
Regarding Claim 20, Although Li discloses the electronic apparatus as set forth above,
Li does not explicitly disclose “wherein, the processing circuitry is configured to, in the case that the signature determined for the user equipment is the same as a signature determined for another user equipment in the group so that a conflict occurs, acquire from a base station information of dedicated time frequency resources allocated by the base station for the user equipment which are different from the multiple access time frequency resources”.
However, Qian discloses the electronic apparatus, wherein, the processing circuitry is further configured to, in a case that the signature for the user equipment is the same as a signature for another user equipment in the group so that a conflict occurs (see Figure 2, steps 202-203 and page 16, paragraphs 157-158 and 159; in the case that the signature/(multiple access signature) determined for the user equipment/UE is the same as a signature/(multiple access signature) determined for another user equipment/UEs in the group so that a conflict/conflict occurs), allocate dedicated time frequency resources for the user equipment which are different from the multiple access time frequency resources (see pages 16-17, paragraph 164; allocate dedicated time frequency resources/(suitable access resource (including a time-frequency resource and a multiple access signature)) for the user equipment/UE which are different from the multiple access time frequency resources/includes only time-frequency resources).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein, the processing circuitry is further configured to, in a case that the signature for the user equipment is the same as a signature for another user equipment in the group so that a conflict occurs, allocate dedicated time frequency resources for the user equipment which are different from the multiple access time frequency resources” as taught by Qian in the system of Li to efficiently reduce the number of signaling overheads caused due to information interactions between the base station and the UE so as to improve system operation efficiency (see page 15, paragraph 152 of Qian).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 2016/0353452 A1) discloses Non-Orthogonal Multiple Access Between A Unicast Signal And A Single-Cell Point-To-Multipoint Signal.  Specifically, see Figure 4 and paragraphs 52-61.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469